Citation Nr: 1225732	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  10-23 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk





INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1972 to November 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claims for service connection for a bilateral hearing loss disability and tinnitus.


FINDINGS OF FACT

1.  The Veteran does not have a bilateral hearing loss disability for VA compensation purposes.

2. There is an approximate balance of positive and negative evidence as to whether the Veteran's tinnitus had its onset during service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active military service, and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was incurred during service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) 

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(1) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the notice requirements discussed above apply generally to the following five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that VA's VCAA notification duties have been met.  The Veteran filed a claim of entitlement to service connection for a bilateral hearing loss disability and tinnitus in December 2008.  That same month, prior to the April 2009 rating decision, the RO furnished a letter to the Veteran addressing all pertinent notice elements described above.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.  The Veteran has not argued otherwise.

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This duty includes helping the Veteran to procure service treatment records and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In this case, the Veteran's service treatment records have been obtained.  Additional VA medical records dated from April 2000 to February 2009 have been received.  It appears that all reasonable efforts have been made to obtain all relevant service treatment records and post-service VA treatment records.  The Veteran has not identified any additional post-service VA clinical records pertaining to his claims and none is evident from a review of the record.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c) (2011).  As the Board will discuss in detail in the analysis below, the Veteran was provided with a VA examination in March 2009.  The examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate examination, and rendered appropriate diagnoses and opinions consistent with evidence of record related to bilateral hearing loss.  The Board, therefore, concludes that the March 2009 examination is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes some deficiency related to the examiner's interpretation of the Veteran's lay statements regarding his tinnitus, however, which will be further discussed below.  Nevertheless, because the Board is granting the Veteran's claim for service connection for tinnitus, this error is harmless and not prejudicial to the Veteran. 
 
For the reasons set forth above, the Board finds that VA has fulfilled its VCAA duties to the Veteran as they pertain to the claims decided herein.  No further notification or development action is necessary on the issues now being decided.  The Veteran has not argued otherwise.  Additionally, the Veteran has declined the opportunity to present evidence in a hearing before a Veterans Law Judge.  Thus, the duties to notify and assist have been met.

Legal Criteria

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2011).  

In order to establish service connection for the Veteran's claimed disorder on a direct basis, there must be: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

The Court has stated that a Veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519   (1996) (citing Gilbert, 1 Vet. App. at 54).

Hearing Loss Disability

The Veteran contends that he has a current hearing loss disability related to service.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385  (2011). 

Sensorineural hearing loss disability may be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101 , 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  However, this presumption does not apply as demonstrated below. 

With respect to Hickson element (1), current disability, the Board finds that the Veteran has not met this criteria due to his post-service audiological examinations.  The March 2009 VA examination report showed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
15
LEFT
20
15
20
20
15

The Veteran had 100% right ear speech recognition and 96% left ear speech recognition.  Other audiological reports since service were also reviewed by the examiner, the results of which are identified below.



This other evidence of record includes a November 2008 VA treatment record indicating the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
25
LEFT
25
30
25
25
30

Speech recognition scores were not evident from this record.  The audiologist determined that the test results revealed Type A (normal) tympanograms with pressure and compliance within normal limits bilaterally.

Also of record is a May 2008 VA treatment record indicating the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
20
LEFT
25
20
25
25
20

Speech recognition scores were 100%, bilaterally.  The audiologist noted the Veteran's history of normal hearing as well as his contention that his hearing might be getting worse.  The audiologist concluded the Veteran had clinically normal hearing bilaterally.

A September 2007 VA treatment record indicates the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
15
LEFT
20
20
20
25
20

Speech recognition scores were 96% in the right ear and 100% in the left ear.  The audiologist determined that the Veteran's normal hearing loss did not warrant the need for amplification. 

An August 2003 VA treatment record indicates the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
10
15
10
LEFT
15
10
10
15
5

Speech recognition scores were 100% bilaterally, and the audiologist determined that the Veteran had normal hearing bilaterally.

The audiological examination conducted upon the Veteran's separation from service in November 1973 indicating the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
5
0
5
5
LEFT
15
5
0
5
0

At enlistment in April 1972, the Veteran was also afforded an audiological examination indicating the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
/
20
LEFT
10
0
0
/
0

Based on the evaluation in March 2009, after review of all of the above records, the VA examiner determined that the Veteran had normal hearing acuity, bilaterally, with the exception of a mild, sensory hearing loss at 6000 Hz in the left ear.  Therefore, the examiner concluded that the Veteran has normal hearing for adjudication purposes.

The Veteran has submitted no additional competent medical evidence contrary to the examination findings cited above.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (2011) (noting it is a claimant's responsibility to support a claim for VA benefits).

The Veteran, as a lay person, is competent to note what he experiences, including decreased hearing acuity.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (finding that the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  Furthermore, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In this case, however, the question as to whether the degree of the Veteran's hearing loss meets the criteria for hearing loss for VA compensation purposes is a complex medical question unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct lay observation.  See Jandreau, 492 F.3d at 1376   (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  That is, appropriate expertise is required to determine whether the Veteran's hearing acuity is impaired to the level of a hearing loss disability under VA regulations.  

In the present case, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render audiological findings.  See 38 C.F.R. § 3.159 (a)(1) (2011) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he experiences, he is not competent to ascertain his level of hearing loss as defined by VA regulations.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In this circumstance, the Board gives more weight to the March 2009 VA examiner's audiological testing results, along with the service treatment records and 2003, 2007, and 2008 VA treatment records.  Therefore, Hickson element (1) is not satisfied as there is no evidence of a current disability.

The Board finds that based on the evidence of record that the Veteran does not have hearing loss disability in either ear for VA compensation purposes.  See supra 38 C.F.R. § 3.385 (2011).  Congress has specifically limited entitlement to service- connected benefits to cases where there is a current disability."  In the absence of proof of a present disability, there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Given that the Veteran does not have a bilateral hearing disability as defined by regulations, the Board concludes that the weight of the evidence is against the Veteran's claim and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board further concludes that service connection for bilateral hearing loss disability is not warranted.

Tinnitus

The Veteran also contends he has tinnitus related to his active duty military service. 

Turning to Hickson element (1) medical evidence of a current disability, the Board notes that, as previously mentioned, the Veteran has undergone several audiological examinations.  In August 2003, the Veteran received a comprehensive hearing evaluation at a VA medical treatment facility.  The audiologist noted his report of constant tinnitus bilaterally that began four months prior.  The Veteran denied vertigo, ear surgeries, ear infections, otalgia, and a family history of hearing loss.  The Veteran also reported a history of noise exposure in the Navy and in his occupation, working at a power plant.  The audiologist discussed tinnitus masker options with him, and the Veteran stated that he wanted to think about it.  

In September 2007, the Veteran returned to the same VA treatment facility for another audiological consultation.  The Veteran reported constant tinnitus bilaterally.  The Veteran denied vertigo and ear pain/pressure.  The audiologist noted the Veteran's reported history of excessive noise exposure in the Navy due to his work in engine rooms, as well as his occupational history working in power plants after service.  The audiologist determined the Veteran had subjective tinnitus bilaterally and instructed him to return if it worsened.  

In May 2008, the Veteran returned to the clinic and reported that his constant tinnitus was progressively getting worse.  The audiologist noted the Veteran's contention that the tinnitus became so loud that it would begin to pulsate.  The Veteran denied any recent ear infections or past otologic surgeries.  An examination was conducted, and the audiologist determined the Veteran had constant tinnitus.  The Veteran was subsequently referred to the Neuromonics program in order to address his chief complaint of tinnitus.  

In November 2008, the Veteran underwent a comprehensive tinnitus evaluation.  The audiologist again noted his complaints of constant tinnitus as well as his history of excessive noise exposure in the military.  The Veteran reported the tinnitus had become an irritant to his everyday activities and interfered with his concentration and sleep.  The audiologist noted the Veteran's reported sensitivity to loud sounds and his denial of otalgia, previous otologic surgeries, vertigo, recent otitis media, or a family history of hearing loss before the age of 50.  The Veteran reported a history of excessive noise exposure in the military and denied occupational and recreational noise exposure.  The audiologist indicated that the results of this examination were consistent with a significant irritative tinnitus lesion.  This audiologist noted that the scores indicated a significant disturbance caused by constant tinnitus and concluded that the Veteran was highly suitable for Neuromonic treatment of the irritative tinnitus.  In February 2009, the Veteran was fitted for a Neuromonics treatment device in order to alleviate his "disturbing tinnitus."

As noted above, the VA afforded the Veteran another audiological examination in March 2009.  In reviewing the claims folder in conjunction with the examination, the examiner noted the Veteran's reported in-service noise exposure, specifically from engine room noise.  The examiner indicated that she reviewed pertinent records from service as well as the 2003, 2007, and 2008 VA treatment records.  The examiner noted the Veteran's assertion that his tinnitus first started in service.  She also noted that the 2003 VA medical record reflected that the Veteran reported onset of constant tinnitus approximately four months prior to that date.  The examiner reported that the Veteran denied any family history of hearing loss, recent/recurring ear infections, ear surgeries, head trauma and/or occupational/recreational noise exposure.  A diagnosis of constant bilateral subjective tinnitus was rendered.  Based on the evidence of record, to specifically include the March 2009 VA opinion, Hickson element (1) is met.

With respect to element (2), in-service injury, as previously noted, the Veteran sustained acoustic trauma during service.  In light of the Veteran's military occupation and experiences, the Board finds that the Veteran's contentions with regard to in-service noise exposure are competent and credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting a Veteran is competent to testify as to his own observable symptomatology and in-service experiences).  Therefore, Hickson element (2) is satisfied.

Turning to Hickson element (3), medical evidence of a nexus between the in-service injury and the current disability, the Board notes that the March 2009 VA examiner diagnosed the Veteran with constant subjective tinnitus but emphasized the Veteran's statement regarding its onset four months prior to his August 2003 examination.  She concluded that the Veteran's history was inconsistent with medical evidence and, therefore, his current tinnitus could not be attributed to military noise exposure because it started so many years after discharge from the service.

Review of the record leads the Board to conclude that service connection for tinnitus is, however, warranted.  The Veteran has consistently reported that he had sudden onset of tinnitus when he was exposed to engine noise.  While the service treatment records are negative for any complaint or abnormal finding pertaining to tinnitus, the Board notes that this is not necessarily dispositive of the claim.  Moreover, although tinnitus is by its nature a subjective condition, the Veteran has been fitted for a device to alleviate the severity of his reported tinnitus since 2006.  

In his December 2008 statement, the Veteran stated that the onset of his tinnitus occurred during service, and that he has experienced these symptoms since that time.  The Veteran claims that it was so loud in the engine room where he worked that a person had to shout just to be heard by the person next to him.  He states that he would have ringing episodes in his ears for about 30 minutes after exposure but then they would go away.  The Veteran claims that these episodes became more frequent and persistent over the years, until the ringing finally became constant in 2003.  Although the Veteran has been inconsistent in his statements during prior VA examinations regarding occupational noise exposure, the Board finds his contentions regarding his in-service experiences to be credible.

Furthermore, although the VA examiner referenced the Veteran's report regarding the onset of constant tinnitus four months prior to the August 2003 examination, she chose to attribute that statement to the onset of any tinnitus.  In reviewing the Veteran's lay statements, the Board nevertheless finds that his statements of initial onset to progressive worsening do not necessarily contradict the medical evidence of record.  For these reasons, and given the subjective nature of tinnitus, the Board finds that the Veteran's lay contentions are sufficient to place the evidence at least in equipoise.  Accordingly, service connection for tinnitus is warranted. 


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


